Title: To Thomas Jefferson from Joshua Dodge, 20 August 1822
From: Dodge, Joshua
To: Jefferson, Thomas


Respected Sir—
Salem
20 Augt 1822
I have had the pleasure of recg your esteemed letter of 19 ultmo & beg you to accept my sincere thanks for your kind attention to my wishes & I sincerely hope that I shall soon have the pleasure of thanking you in person.It was near seven years that I had been absent from my native country & the pleasure I felt in revisiting it was indescribable; absence had served to impress more deeply in my  Memory the scenes of my youth & still more deeply in my heart did I feel the proud satisfaction of being a Citizen of the United States—the more we see of foreign countries the more we become attached to our own, and consequently our attachment becomes still greater to those liberties which the Fathers of our Revolution have blessed us with & which in the immortal declaration of our Independence are so admirably set forth; the getting that declaration by heart should be the first lesson given to our youth—I have wrote to Marseilles respecting the addition of the Brandy to your order & you may depend it will be attended to—I sincerely thank you for your kind offer of letters, to your friends at Richmond, they will be to me of the greatest use—I have recd an answer from the Department of State approving of my absence—I have the honor to remain with sentiments of the highest esteem your most Obedt Servt—Josha Dodge